Case 1:20-cr-00057-GBD Document 208 Filed 02/11/21 Page 1 of 2
Case 1:20-cr-00057-GBD Document 207 Filed 02/10/21 Page 1 of 2

RM merge P

 

 

 

305 Madison Avenue
New York, NY 10165
T. 212-922-1080
F: 212-949-8255

Isabelle A. Kirshner
Partner
kirshner@clayro.com

 

 

 

 

February 10, 2021

SO ORDERED:

Hon. George Daniels
United States Courthouse
500 Pearl Street

 

New York, N.Y. 10007
BY ECF

 

Re: United States v. Yonette Respass
20 Crim. 57 (GBD)

 

Dear Judge Daniels:

We are the attorneys for the above-named defendant. | am writing to request that the
Court modify the language in the bail bond to permit Ms. Respass to move to another apartment.

Ms. Respass was arrested on February 19, 2019 in both the SDNY and EDNY and
released later that day on a Personal Recognizance Bond of $50,000, along with conditions that
included home confinement and travel restrictions. Included in the bond is a condition that
“home detention at defendant’s apartment located at [her home address].” The language of the
bond seems to suggest that residing at her current address is a condition of the bond. The usual
language in bonds includes a condition that the defendant reside at an address approved by Pre-
Trial Services.

Ms. Respass, who gave birth to her son shortly after her arrest, would like to relocate to a
different apartrnent in the area. SDNY Pre-trial services has taken the position that given the
language in the bond, they cannot approve her moving or even looking for a different apartment
without modification of the bond language.

Therefore, | am requesting that the language in the bond be modified to reflect that Ms.
Respass can reside at an apartment of her choosing, subject to Pre-trial approval, and remain on
home detention.

 

 
Case 1:20-cr-00057-GBD Document 208 Filed 02/11/21 Page 2 of 2
Case 1:20-cr-00057-GBD Document 207 Filed 02/10/21 Page 2 of 2

Mohammed Ahmed, of Pre-trial services has no objection to this modification. I have tried to
contact AUSA Michael Longyear, but have not received a response to my inquiry.

Thank you for your attention to this matter.

Very truly yours,
/s/
ISABELLE A. KIRSHNER

cc: Mohammed Ahmed (by email)
Michael Longyear (by ECF)

 
